                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARCUS ROGERS,

            Plaintiff,

 v.                                            Case No. 3:16-CV-01294-NJR-GCS

 PHIL MARTIN and VIPIN SHAH,

             Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Plaintiff Marcus Rogers, an inmate in the custody of the Illinois Department of

Corrections, alleges that Defendants Phil Martin and Vipin Shah were deliberately

indifferent to his neck and shoulder pain while he was incarcerated at Robinson

Correctional Center in 2016. Before the Court are Defendants’ motions for summary

judgment on the merits of this claim. (Docs. 51, 59). For the reasons delineated below, the

Court grants Defendant Phil Martin’s motion and denies the motion for summary

judgment filed by Defendant Vipin Shah.

                                 FACTUAL BACKGROUND

      Plaintiff Marcus Rogers, an inmate in the Illinois Department of Corrections since

2015, arrived at Robinson Correctional Center on January 22, 2016. He began complaining

of pain in his neck and right shoulder in February 2016. On February 8, 2016, Rogers was

seen by a nurse in the healthcare unit. His medical records reflect that he described his


                                       Page 1 of 9
pain as sharp and continuous. The nurse gave him 200 mg of Ibuprofen to take three

times per day for his pain, and she noted that he should return to the healthcare unit if

his symptoms worsened or interfered with daily functioning. (Doc. 60-1, p. 2).

       Rogers saw a nurse again on March 1, 2016. He reported sharp, continuous neck

and shoulder pain reaching down to his right hand, and, according to his medical records,

told the nurse that the Ibuprofen helped “some.” (Doc. 60-1, p. 3). The nurse referred him

to a doctor. Defendant Vipin Shah, a doctor, saw Rogers on March 3, 2016. Dr. Shah

examined Rogers and noted a normal range of motion for his right arm and a

questionable contusion or bruised muscle on his right neck and shoulder. He

recommended that Rogers take long, hot showers, as needed, and he prescribed 600 mg

of Ibuprofen to be taken three times per day for thirty days. (Doc. 60-1, p. 4).

       Rogers returned to the healthcare unit on March 16, 2016, and was seen by a nurse.

He reported that he had neck pain that went across his shoulders and down to his thumb

and that he was experiencing numbness. The nurse referred him to a physician, and

Rogers saw Dr. Shah on March 18, 2016. Rogers told Dr. Shah that he woke up like he

was shot with pain from his neck to his thumb. He explained that he had been lifting

weights in excess of 200 pounds the day before his pain started and that the pain

medication was not helping, though he continued to take it. Rogers also told Dr. Shah

that he could not lie down on his right side. Dr. Shah noted that Rogers’s thumb was

swollen due to possible alcoholism or gout, and he ordered an x-ray. Dr. Shah also

ordered blood work to determine whether Rogers had arthritis. (Doc. 60-1, p. 5-6).

       Rogers had an x-ray of his right shoulder and cervical spine on March 21, 2016.

                                        Page 2 of 9
The x-ray of his shoulder showed no acute bony injury and mild degenerative changes at

the right acromioclavicular joint. The x-ray of his cervical spine showed mild spondylitic

changes (i.e., mild degenerative changes or arthritis).

       Dr. Shah saw Rogers for a follow-up appointment on April 1, 2016. Rogers

reported that his pain medications were not helping. Dr. Shah noted that Rogers’s neck

movement was okay and that his right arm was questionably numb. He also noted that

his x-ray showed degenerative changes and that his bloodwork showed high blood urea

nitrogen (“BUN”), a measurement of kidney and liver function, and low high-density

lipoprotein (“HDL”) cholesterol, the “good” cholesterol. Dr. Shah noted the risk for heart

disease or stroke and instructed Rogers to lose weight, to exercise, and to return to the

healthcare unit, as needed. He also prescribed Rogers Naproxen for his pain instead of

Ibuprofen, and he granted him a low-bunk permit. (Doc. 60-1, p. 7-8).

       On April 11, 2016, Rogers reported to a nurse at sick call that the Naproxen he had

been taking was not working, and he was referred to a physician. On April 18, 2016, Dr.

Shah examined Rogers again and noted that Rogers had gained five pounds. Rogers told

Shah that the pain medications were not strong enough, but Dr. Shah did not adjust his

pain medication. Dr. Shah noted that Rogers was extremely obese with degenerative

arthritis in his cervical spine. After reviewing his bloodwork, Dr. Shah ordered an EKG

to determine the health of Rogers’s heart. The EKG, performed on May 4, 2016, was

normal. (Doc. 60-1, p. 9-11). After the EKG, Rogers did not seek further medical treatment

at Robinson before he transferred to East Moline Correctional Center in October 2016.

       At all times relevant to Rogers’s complaint, Defendant Phil Martin was the Health

                                        Page 3 of 9
Care Unit Administrator (“HCUA”) at Robinson. His background is in nursing, and,

according to Martin, only physicians and physician’s assistants have the authority to

prescribe medication or a course of treatment for a patient. As a nurse and the HCUA,

Martin lacks the authority to diagnose conditions, to recommend or order treatments or

tests, or to make medical referrals on behalf of inmates. He also was not responsible for

scheduling appointments for inmates. That was handled by Wexford medical records

staff. According to Martin, he never provided Rogers with medical treatment or tests, nor

did he prescribe him any medications. (Doc. 52-1). Martin did respond, however, to two

grievances filed by Rogers about his pain issues on behalf of the healthcare unit.

                                    LEGAL STANDARDS

       I.     Summary Judgment Standard

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law.

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014), citing FED. R. CIV. P.

56(a). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-82 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012); Delapaz v. Richardson, 634

                                         Page 4 of 9
F.3d 895, 899 (7th Cir. 2011). As the Seventh Circuit has explained, as required by Rule

56(a), “we set forth the facts by examining the evidence in the light reasonably most

favorable to the non-moving party, giving [him] the benefit of reasonable, favorable

inferences and resolving conflicts in the evidence in [his] favor.” Spaine v. Community

Contacts, Inc., 756 F.3d 542 (7th Cir. 2014).

       II.    Eight Amendment Deliberate Indifference

       The Eighth Amendment prohibits cruel and unusual punishments, and the

deliberate indifference to the “serious medical needs of a prisoner constitutes the

unnecessary and wanton infliction of pain forbidden by the Constitution.” Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to

“reasonable measures to meet a substantial risk of serious harm”—not to demand specific

care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A prisoner’s dissatisfaction with a

medical professional’s prescribed course of treatment does not give rise to a successful

deliberate indifference claim unless the treatment is so “blatantly inappropriate a to

evidence intentional mistreatment likely to seriously aggravate the prisoner’s condition.”

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)(quoting Thomas v. Pate, 493 F.2d 151, 158

(7th Cir. 1974)).

       In order to prevail on a claim of deliberate indifference, a prisoner who brings an

Eighth Amendment challenge of constitutionally-deficient medical care must satisfy a

two-part test. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011) (citing Johnson v. Snyder,

444 F.3d 579, 584 (7th Cir. 2006)). The first consideration is whether the prisoner has an

“objectively serious medical condition.” Arnett, 658 F.3d at 750. Accord Greeno, 414 F.3d at

                                          Page 5 of 9
653. “A medical condition is objectively serious if a physician has diagnosed it as

requiring treatment, or the need for treatment would be obvious to a layperson.”

Hammond v. Rector, 123 F. Supp. 3d 1076, 1084 (S.D. Ill. 2015) (citing Pyles v. Fahim, 771

F.3d 403, 409 (7th Cir.2014)). It is not necessary for such a medical condition to “be life-

threatening to be serious; rather, it could be a condition that would result in further

significant injury or unnecessary and wanton infliction of pain if not treated.” Gayton v.

McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Accord Farmer v. Brennan, 511 U.S. 825, 828 (1994)

(violating the Eighth Amendment requires “deliberate indifference to a substantial risk of

serious harm”) ((internal quotation marks omitted) (emphasis added).

       Prevailing on the subjective prong requires a prisoner to show that a prison official

has subjective knowledge of—and then disregards—an excessive risk to inmate health.

Id. at 653. The plaintiff need not show the individual “literally ignored” his complaint,

but that the individual was aware of the condition and either knowingly or recklessly

disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something more than

negligence or even malpractice is required” to prove deliberate indifference. Pyles v.

Fahim, 771 F.3d 403, 409 (7th Cir. 2014); see also Hammond v. Rector, 123 F. Supp. 3d 1076,

1086 (S.D. Ill. 2015) (“isolated occurrences of deficient medical treatment are generally

insufficient to establish . . . deliberate indifference”). Deliberate indifference involves

“intentional or reckless conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435,

440 (7th Cir. 2010)(citing Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       Assessing the subjective prong is more difficult in cases alleging inadequate care

as opposed to a lack of care. Without more, a “mistake in professional judgment cannot

                                        Page 6 of 9
be deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th

Cir. 2016). The Seventh Circuit has explained:

       By definition a treatment decision that’s based on professional judgment
       cannot evince deliberate indifference because professional judgment
       implies a choice of what the defendant believed to be the best course of
       treatment. A doctor who claims to have exercised professional judgment is
       effectively asserting that he lacked a sufficiently culpable mental state, and
       if no reasonable jury could discredit that claim, the doctor is entitled to
       summary judgment.

Id. (citing Zaya v. Sood, 836 F.3d 800, 805-06 (7th Cir. 2016)). This is in contrast to a case

“where evidence exists that the defendant [ ] knew better than to make the medical

decision[ ] that [he] did,” Id. (quoting Petties v. Carter, 836 F.3d 722, 731 (7th Cir.

2016))(alterations in original). A medical professional’s choice of an easier, less efficacious

treatment can rise to the level of violating the Eighth Amendment, however, where the

treatment is known to be ineffective but is chosen anyway. Berry v. Peterman, 604 F.3d

435, 441 (7th Cir. 2010).

                                          ANALYSIS

       Defendants do not dispute that Rogers’s pain was an objectively serious medical

condition. Instead, Defendant Martin argues that he was not personally involved in

Rogers’s medical treatment, as his only involvement with Rogers was in relation to

grievance responses, and that he reasonably assumed that Rogers was receiving adequate

care. Defendant Shah maintains that he provided Rogers with appropriate care and that

he was not deliberately indifferent to the pain Rogers experienced.

       I.     Phil Martin

       Rogers claims that as the Health Care Unit Administrator at Robinson, Martin

                                         Page 7 of 9
oversaw the day-to-day operations of the healthcare unit and, as a result, is responsible

for the treatment Rogers received and for the perceived failure to refer Rogers to a

specialist. There is no evidence, however, that Martin had the authority to refer Rogers

to an outside specialist. To the contrary, Martin avers that he lacks authority to diagnose

patients and that he cannot recommend or order treatments, examinations, or tests. He

also maintains that he cannot make medical referrals on behalf of inmates. Those

decisions are left to the treating physicians. Other than conjecture by Rogers, there is no

evidence to support his argument that fault lies with Martin.

      As to Martin’s involvement in Rogers’s overall care, he maintains that he never

treated Rogers and that never prescribed any medications. Rogers testified at his

deposition that he thought he may have been seen by Martin once, though he could not

describe Martin, and there is no evidence in his medical records supporting his claim.

While Martin may have had some subjective knowledge about Rogers’s pain because he

responded to two grievances, there is insufficient evidence to show that he knowingly or

recklessly disregarded it. As such, Martin is entitled to summary judgment.

      II.    Dr. Vipin Shah

      Dr. Shah maintains that he was not deliberately indifferent to Rogers’s pain, but a

reasonable juror could conclude otherwise. While Rogers focuses largely on his request

for an MRI, he also mentions the lack of proper medication he received from Dr. Shah.

On March 16, 2016, Rogers reported to a nurse that the Ibuprofen he was taking was not

working, and he told Dr. Shah the same on March 18. In response, Dr. Shah ordered an

x-ray, but he did not change or modify Rogers’s prescription. When Rogers again

                                       Page 8 of 9
reported that his medication was not helping his pain to Dr. Shah on April 1, 2016,

Dr. Shah switched his medication to Naproxen. Rogers told a nurse that the Naproxen

also was not working during an April 11, 2016 examination, but there’s no evidence his

prescription was changed or modified in any way, even after Dr. Shah examined him on

April 18, 2016. Dr. Shah ordered an EKG in response to Rogers’s complaints.

       There is no evidence or testimony that Dr. Shah chose a pain medication regimen

based on professional judgment as to what Rogers needed. While Dr. Shah provided

regular treatment to Rogers, a reasonable juror could conclude that the failure to address

his complaints that he was in pain and that his pain medication was ineffective amounts

to deliberate indifference. As such, Dr. Shah is not entitled to summary judgment.

                                      CONCLUSION

       For the reasons stated above, the Court GRANTS Defendant Phil Martin’s motion

for summary judgment (Doc. 51) and DENIES Defendant Vipin Shah’s motion for

summary judgment (Doc. 59). At the close of the case, the Clerk of Court shall enter

judgment in favor of Defendant Phil Martin and against Plaintiff Marcus Rogers.

Magistrate Judge Gilbert C. Sison is DIRECTED to recruit counsel for Plaintiff Marcus

Rogers and to set this action for a settlement conference.

       IT IS SO ORDERED.

       DATED: September 25, 2019

                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 9 of 9
